Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161883                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  KAREN SPORS,                                                                                          Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 161883
                                                                    COA: 353216
                                                                    Ct of Claims: 2018-000142-MZ
  STATE OF MICHIGAN and DEPARTMENT
  OF NATURAL RESOURCES,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 13, 2020 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2021
           a0324
                                                                               Clerk